1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   NATHAN HUNTER,                                )   Case No. 1:19-cv-00625-AWI-BAM (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   NATHAN HUNTER, CDCR # AS-4467
14   FISHER, et al.,
                                                   )
15                    Defendants.                  )
                                                   )
16                                                 )

17
18            A settlement conference in this matter commenced on February 21, 2020. Inmate Nathan

19   Hunter, CDCR # AS-4467, is no longer needed by the Court as a participant in these proceedings, and

20   the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        February 21, 2020
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
